COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                   §
 MARY ALVAREZ, JOANNA AVRITT,                                     No. 08-11-00140-CV
 PETER GARCIA, GLORIA RIVERA,                      §
 YVONNE RIVERA, AND NORA                                            Appeal from the
 SANCHEZ,                                          §
                                                                  384th District Court
                   Appellants,                     §
                                                                of El Paso County, Texas
 v.                                                §
                                                                    (TC# 2011-1140)
 THOMAS EMERY, BESS SIRMON                         §
 FJORDBAK, YOLANDA MACIAS,
 RUTH SCHULTZ MORRIS, ROBERT                       §
 W. NILAND, ALBERT G. ROSENBERG,
 RICARDO A. TEJEDA, MARIA                          §
 FERNANDA URBINA, AND BETTE A.
 VISNIEWSKI,                                       §

                   Appellees.

                                   MEMORANDUM OPINION

       Pending before the Court is Appellants’ and Appellees’agreed motion to dismiss this appeal

pursuant to TEX . R. APP . P. 42.1 because the parties have compromised and settled all claims among

them. We grant the motion and dismiss the appeal. Pursuant to the parties’ agreement, we assess

costs against the party incurring same. See TEX . R. APP. P. 42.1(d) (absent agreement of the parties,

the court will tax costs against the appellant).


                                               GUADALUPE RIVERA, Justice
October 26, 2011

Before McClure, C.J., Rivera, J., and Antcliff, J.